            Case 2:16-cv-02032-CM Document 303 Filed 01/31/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DIGITAL ALLY, INC.,                                 )
                                                    )
                               Plaintiff,           )
                                                    )
v.                                                  )
                                                    )       Case No. 2:16-cv-02032-CM
                                                    )
TASER INTERNATIONAL, INC.,                          )
                                                    )
                                                    )
                               Defendant.
                                                    )

            DECLARATION OF LAUREN DOUVILLE IN SUPPORT OF
       DEFENDANT TASER INTERNATIONAL, INC.’S MOTION TO EXCLUDE
               EXPERT TESTIMONY OF DR. SCOTT NETTLES


 I, Lauren Douville, hereby declare as follows:

       1.       I am an attorney with the law firm of Shook, Hardy & Bacon, L.L.P., located at

2555 Grand Blvd., Kansas City, Missouri 64108, counsel for Defendant TASER International,

Inc., (“TASER”) in the above-captioned action. I am admitted to the bar of the State of Missouri.

       2.       I make this declaration in support of TASER’s Motion to Exclude Expert

Testimony of Dr. Scott Nettles. Unless otherwise noted, all of the facts stated herein are based on

my own personal knowledge, as well as facts reasonably available to me, and if called upon to

testify I could and would do so competently thereto.

       3.       Attached hereto as Exhibit A is a true and accurate copy of U.S. Patent No.

9,253,452, the sole patent asserted in this case.

       4.       Attached hereto as Exhibit B is a true and true and accurate copy of excerpts from

the October 23, 2018 Infringement Report of Digital Ally’s technical expert, Dr. Scott Nettles

(excluding Exhibit A). (FILED UNDER SEAL)




                                                    1
               Case 2:16-cv-02032-CM Document 303 Filed 01/31/19 Page 2 of 2




          5.       Attached hereto as Exhibit C is a true and accurate copy of excerpts from the

December 19 and 20, 2018 deposition of Digital Ally’s technical expert, Dr. Scott Nettles. (FILED

UNDER SEAL)

          6.       Attached hereto as Exhibit D is a true and accurate copy of U.S. Patent No.

7,234,262.

          7.       Attached hereto as Exhibit E is a true and accurate copy of excerpts of Appendix

A from the October 23, 2018 Infringement Report of Digital Ally’s technical expert, Dr. Scott

Nettles. (FILED UNDER SEAL)

Executed January 31, 2019.


                                                   /s/ Lauren Douville




                                                   2
9127788
